ITEMID: 001-58205
LANGUAGEISOCODE: ENG
RESPONDENT: GRC
BRANCH: CHAMBER
DATE: 1998
DOCNAME: CASE OF SIDIROPOULOS AND OTHERS v. GREECE
IMPORTANCE: 2
CONCLUSION: Preliminary objection rejected (non-exhaustion of domestic remedies);Preliminary objection rejected (abuse of process);Violation of Art. 11;Not necessary to examine Art. 6-1;Not necessary to examine Art. 9;Not necessary to examine Art. 10;Not necessary to examine Art. 14;Non-pecuniary damage - finding of violation sufficient;Costs and expenses partial award - Convention proceedings
JUDGES: C. Russo;N. Valticos
TEXT: 7. The applicants all live at Florina, in northern Greece, on the border of the Former Yugoslav Republic of Macedonia. Mr Sidiropoulos, an electrician, was born at Kastoria in 1949; Mr Dimtsis, a teacher, was born at Florina in 1957, Mr Anastassiadis, a farmer, was born at Florina in 1944; Mr Boules, a farmer, was born at Florina in 1941; Mr Sovislis, a farmer, was born at Florina in 1950; and Mr Seltsas, a dentist, was born at Florina in 1956.
8. On 18 April 1990 the applicants, who claim to be of “Macedonian” ethnic origin and to have a “Macedonian national consciousness”, decided together with forty-nine other people to form a non-profit-making association (somatio) called “Home of Macedonian Civilisation” (Stegi Makedonikou Politismou). The association’s headquarters were to be at Florina. According to clause 2 of its memorandum of association, the association’s objects were “(a) the cultural, intellectual and artistic development of its members and of the inhabitants of Florina in general and the fostering of a spirit of cooperation, solidarity and love between them; (b) cultural decentralisation and the preservation of intellectual and artistic endeavours and traditions and of the civilisation’s monuments and, more generally, the promotion and development of [their] folk culture; and (c) the protection of the region’s natural and cultural environment”.
9. On 12 June 1990 the applicants, who constituted the provisional management committee of the association, lodged an application under Article 79 of the Civil Code with the Florina Court of First Instance for registration of their association under the name of “Home of Macedonian Civilisation”.
10. On 9 August 1990 the court, having heard the applicants, refused their application on the following grounds:
“It is apparent from the documents lodged by the applicants and from the information which the Court may take into consideration of its own motion … that recognition of the association under this same name has already been sought, in an application on 19 January 1990 which was dismissed by this Court on 19 March 1990... Now that the words [the defence of national independence] that constituted the ground on which the aforementioned application was dismissed as being contrary to law have been deleted, a fresh application has been made for recognition of the association in question. Some of the founder members of the association who are on the provisional management committee … have engaged in promoting the idea that there is a Macedonian minority in Greece (see, for example, the newspapers Makhitis, Ellinikos Voras, Nea and Stokhos of 28 June 1990, 24 June 1990, 18 June 1990 and 28 June 1990 respectively); these newspapers strengthen the Court all the more in its previous opinion as none of the applicants has so far cast any doubt on the matters set out in these newspapers …, namely that they travelled to Copenhagen on 9 June 1990 and took part in the Conference on Security and Co-operation in Europe (CSCE), where they maintained that there was a Macedonian minority in Greece and even congratulated Professor Ataov, a Turk, who read out a text containing provocative and unacceptable allegations against Greece. One of the members of the provisional management committee, Mr Constantinos Gotsis, refused, in the course of proceedings in the Florina Court of First Instance against the publisher of the newspaper Stokhos, to accept that he was Greek… Besides, sixteen founder members of the above-mentioned association reportedly contributed money so that Christos Sidiropoulos and Stavros Anastassiadis could go to Copenhagen to defend their ideas… On the basis of the foregoing circumstances, which have been proved, the Court considers that the true object of the aforementioned association is not the one indicated in clause 2 of the memorandum of association but the promotion of the idea that there is a Macedonian minority in Greece, which is contrary to the country’s national interest and consequently contrary to law.
…”
11. On 7 September 1990 the applicants appealed against that judgment to the Salonika Court of Appeal. After hearing the applicants, that court dismissed their appeal on the following grounds:
“…
III. In view of the strong public interest at stake, the court, when examining the grounds of an application being heard under the special procedure, as in the present case, may and indeed must take into consideration, of its own motion, matters over and above the evidence submitted to the court by the parties – in particular, real events and situations reported in publications (books, magazines, newspapers, etc.) accessible to any interested person – and this notwithstanding the ordinary rules on the burden of proof. On the basis of the well-known facts set out below, whose validity the Court does not doubt, the Court accepts the following in relation to the case. Ancient (classical) Macedonia is delimited to the south by the Aegean Sea and the Kamvounia, Pieria and Olympus mountains; to the north by Lake Ohrid, the Prespa lakes, and the Babuna-Skomion (Rila Planina) and Rhodope mountains; to the east by the river Nestos; and to the west by Mount Grammos and the Pindus range (see: Makedonia, Ekdotiki Athinon, pp. 10 et seq.; A. Vakalopoulos, Synchrona Valkanika Ethnologika Provlimata, p. II; G. Mintsis, Istoria tou Makedonikou Zetematos, p. 29). Its inhabitants (the Macedonians) were one of the most ancient Greek tribes, closely related to the Thessalians, who were also of Aeolian origin, and especially to the Magnesians. Their language was one of the oldest Greek dialects, akin to Aeolian and Arcado-Cyprian and also to the Mycenean dialect. Their religion was that common to the Greeks and their myths and traditions were similar to those elsewhere in the Greek world (see H.G. Wells, The Outline of History, trans. K. Yeroyannis as Pankosmios Istoria, Pergaminai, Chapter B 1, p. 439, and Chapter I, p. 367; Will Durant, Pankosmios Istoria tou Politismou, ed. A. Daskalakis, 1965, p. 483V; Pandit Jawaharlal Nehru, Maties stin Pankosmia Istoria, trans. P. Drakou, Faros, 1954, p. 25; A. Vakalopoulos, op. cit., pp. 14 et seq.; M. Sakellariou, I taftotita ton Makedonon, communication to the Academy of Athens on 8 November 1988; K. Vavouskos, correction of the draft article on Macedonia for the new Australian encyclopedia Australian People, speech to the special meeting of the Academy of Athens on 7 March 1989; N. Andriotis, The Language and the Greek Origin of the Ancient Macedonians, Salonika, 1978). The Macedonian kings Philip II and Alexander the Great acted not just as Greeks but as pan-Hellenists, in the sense that they incarnated the old idea of the creation of a unified Greek State by bringing together the smaller Greek territories; they were bearers, and the latter was a disseminator, not of an incomplete Macedonian civilisation but of Greek civilisation (see Johann Gustav Droysen, Istoria tou Megalou Alexandrou, trans. with commentary etc. by Renos Apostolidis, 1988, pp. 1–9 and 28 et seq.; Istoria tou Ellinikou Ethnous, Ekdotiki Athinon, vol. D, pp. 10 et seq.). And in later years, especially after the appearance in the Balkans of the Bulgars and Slavs (6th–7th cent. A.D.), the Macedonian region as defined above was a stronghold and bastion of Hellenism just as it had been in ancient times. Polybius describes Macedonia as a ‘shield’ and praises the Macedonians because they fought the barbarians (non-Greeks) to ensure the safety of the (other) Greeks (Polybius, Historiae, Leipzig edition, 1898, vol. 3, book 9, p. 35). For the Byzantine period the same is affirmed by the French historian Paul Lemerle in his classic work Philippe et la Macédoine orientale, Paris, 1945, pp. 516–17. In addition, a guide to Salonika written by German historians and archaeologists during the last world war states that ‘the waves of migrating peoples which frequently swamped the Balkan peninsula broke on this most powerful bastion of Hellenism’ (see A. Vakalopoulos, op. cit., pp. 17 et seq.). Nowhere in either the recent or the distant past are Macedonia and the Macedonians mentioned in any official document as a specific ethnic group. The Treaty of Berlin, and the Treaty of San Stefano which it replaced, make no reference to such a notion. In the official Turkish census of 1905 there is mention of Greeks and Bulgarians, or inhabitants whose identity was partly Bulgarian, in the vilayets of Salonika and Monastir, where there were Greek ethnic majorities; but no mention of Macedonians, since nobody declared such descent (A. Vakalopoulos, op. cit., pp. 84 et seq.; G. Roussos, Neoteri Istoria tou Ellinikou Ethnous, vol. 5, pp. 83 et seq., which includes a reproduction of the census tables). In his work Voyage dans la Macédoine (Paris, 1831) E.M. Cousinery, the French Consul in Salonika, says that the Bulgarians (as all speakers of Slavic were then called) never penetrated the forests beyond Vermion, where the population remained Greek (see vol. 1, pp. 67–68, and vol. 2, p. 140). With reference to the same area, the German geographer Leonard D. Schultze observes that in their language, traditions, cultural affinities, ethnic preferences and religion, its inhabitants are as legitimately and authentically Greek as their brothers further to the south (Macedonien Landschafts- und Kulturbilder, Jena, 1927, p. 106). He reiterates the words of Lord Salisbury, Great Britain’s representative at the Congress of Berlin, on 19 June 1878, when he said that ‘Macedonia and Thrace are just as Greek as Crete’ (K. Vavouskos, op. cit., p. 84). The fact that a small part of this region’s population also speaks a language which is basically a form of Bulgarian with admixtures of Slavic, Greek, Vlach and Albanian words, does not prove that this minority is of Slavic or Bulgarian origin; in isolation this criterion is of no value whatsoever, as is borne out by the experience in the recent past of the forced migration from Asia Minor to Greece of populations which were indisputably Greek but totally ignorant of the Greek language. It is indicative that among the fighters of the Macedonian campaign (1904–08) there were men who spoke the Bulgarian-Slav dialect but who had a purely Greek national consciousness; for example Kotas, Dalipis, Kyrou, Gonos and others. In his Short History of the Bulgarian, Serb and Romanian Orthodox Churches (Moscow 1871), the Russian historian E. Golubinstii wrote of these non-Greek-speaking Greeks that they had an implacable hatred of and scorn for all Slavs and Bulgarians (see K. Vavouskos, op. cit., pp. 85 et seq.). After the Balkan Wars of 1912–13, 51.57% of the region corresponding to ancient Macedonia was under Greek domination, 38.32% under Yugoslav domination, and 10.11% under Bulgarian domination (see Makedonia, Ekdotiki Athinon, p. 504, which includes a map). In this way a territorial status came into being. There were exchanges of population, either voluntary or following bilateral agreements such as the Kafantari-Molov agreement between Greece and Bulgaria in 1926; and Greeks from Turkey populated the Greek part of Macedonia, so that only Greeks remained in this part of Macedonia, even if some of them were bilingual. Greek Macedonia thus became a completely homogeneous part of Greek territory (see K. Vavouskos, op. cit., p. 92; and A. Vakalopoulos, op. cit., p. 31, who refers to the work of the German Stephan Ronart, Griechenland von heute). This was especially true in the period immediately following the Second World War (1945–49), when almost all the bilingual inhabitants of this region who did not have a Greek national consciousness emigrated to neighbouring countries (see E. Kofos, Nationalism and Communism in Macedonia, Salonika, 1964, pp. 185 et seq.). There they experienced a mutation of their partly Greek or partly Bulgarian nationality into a ‘Macedonian’, i.e. a Slav-Macedonian, nationality (see E. Kofos in Yugoslavia Today, Athens, 1990, p. 50; Kentron Apodimu Ellinismou, Makedonia, Istoria kai Politismos, Ekdotiki Athinon, 1989, pp. 29 et seq.). This situation was preceded by a number of violent incidents, such as the Ilinden revolt, in which the Bulgarians claim to have revolted against the Turks on 2 August 1903 at Krusevo, a town near Monastir whose ethnic composition was overwhelmingly Greek. In fact they turned against the town’s Greek inhabitants, whom they tried to wipe out with the cooperation of the Turks and without causing the rest of the population any significant harm (see K. Vavouskos, op. cit., p. 89; Douglas Dakin, The Greek Struggle in Macedonia 1897–1913, Salonika, 1966, pp. 92 et seq.; Douglas Dakin, E.K. Mazarakis-Ainianos, E. Kofou and I. Diamantourou, O Makedonikos Agonas, Athens, 1985, pp. 30 et seq.; G. Mintsis, op. cit., pp. 53 et seq.). Until 1914 ‘Macedonia’ as a Slavic State and ‘the Macedonian nation’ as a specific nation were unheard of. The part of Macedonia which fell under Yugoslav domination, like that which fell to Bulgaria, is a narrow strip of land along the Greek border and represents only a small part of Serbia. Skopje, which today is the capital of the misleadingly named Socialist Republic of Macedonia of the Federal Yugoslav State, is far away from Macedonia. The S.R.M. was founded under the German occupation (see E. Kofos, The Impact of the Macedonian Question on Civil Conflict in Greece 1943–1948, Athens, 1989). Its foundation was part of a deliberate strategy according to which, when the regions of Skopje and Tetovo (which belonged to ancient Dardania, a non-Macedonian country) were ceded, a Serb population could be said to exist in the sparsely populated part of Macedonia that lay beyond the Greek borders and contained Serbs, Greeks, Greek Vlachs, Muslims with a partly Turkish identity, and Bulgarians; a Slav-speaking population with a specific dialect and an unstable national consciousness (see A. Vakalopoulos, op. cit., pp. 12 et seq.; N. Andriotis, The Confederate State of Skopje and its Language, Athens, 1957, with relevant bibliography). The long-term purpose of founding the S.R.M. was to re-establish a Slav Macedonian State with access to the Aegean. One of the means to this end is to enlist in various ways bilingual Greeks from Greek Macedonia. Setting up an association called ‘Home of Macedonian Civilisation’ at Florina is part of this effort and applies a directive issued by Slav organisations abroad. The aim is to create a Macedonian Question with international ramifications (see statements by Serb politicians to the Borba newspaper, 8 November 1990 and to Nin magazine, 1 February 1991). The parties applying for recognition of the above association are the enablers in this operation. Among them are Christos Sidiropoulos and Stavros Anastassiadis, who appeared at an international conference to dispute the Greek identity of (Greek) Macedonia, the former in particular by distinguishing between Macedonians and Greeks (see the Makedonikos Voras newspaper of 17 March 1991, which includes photographs of the above persons among sixteen members of the ‘Macedonian’ delegation at the CSCE in Copenhagen; and the Ethnos newspaper of 5 February 1991, p. 10). This, in combination with the name of the proposed association and with the whole content of its memorandum of association, renders at least dubious the association’s aims, which according to the founder members’ seemingly lawful statement in clause 2 of the memorandum of association, consist in the cultural, intellectual and artistic advancement of its members, cultural decentralisation, etc. This assessment is supported by the content of clause 3, paragraph 2, of the same memorandum of association, which states that all youths in the Florina area will be enrolled in the proposed association’s youth section. It is clear from this that there is a danger that the immaturity of young people will be exploited and that youths will be trapped by suitable propaganda in an ethnologically non-existent and historically evacuated Slav-Macedonian minority. Clause 4 of the same memorandum of association lays down the condition that enrolment in the association is subject to written acceptance of the association’s principles. Nowhere in the association’s memorandum of association, however, are these principles defined. Thus the memorandum of association does not provide a clear idea of who will enrol, since a clear definition of the principles governing the proposed association is deliberately omitted. Lastly, the very name of the association may be a source of confusion, because at first sight it creates the impression that it refers to Macedonia’s Greek civilisation, whereas in reality it envisages a specifically Slavic civilisation which does not exist in the region in question. Altogether, this Court has good reasons in the light of the foregoing to believe that the purpose of using the term ‘Macedonian’ is to dispute the Greek identity of Macedonia and its inhabitants by indirect and therefore underhand means, and discerns an intention on the part of the founders to undermine Greece’s territorial integrity. The impugned refusal of the application in question was therefore justified, notwithstanding that it was based on shorter and partly different reasoning; and the arguments to the contrary put forward in the present appeal must fail.
…”
12. On 20 June 1991 the applicants appealed on points of law to the Court of Cassation, relying, in particular, on Articles 2, 4, 5 and 12 of the Greek Constitution and the corresponding provisions of the Convention. They maintained that, contrary to law, the Court of Appeal had (a) not confined itself to reviewing the lawfulness of the establishment of their association – namely whether the requirements of Articles 78 to 80 of the Civil Code had been satisfied – but had reviewed its desirability, relying on the presumed intentions of the founder members, which (assuming them to have any reality) could not, however, be the subject of judicial review at the stage of granting the association legal recognition; (b) taken into consideration information (in particular, irresponsible and unfounded press articles concerning some of the founder members) that had not been produced by the parties; (c) accepted as true certain matters that were of decisive importance for the outcome of the proceedings without ordering evidence to be taken to establish whether they were in fact true; (d) distorted the content of the association’s memorandum of association; and (e) not given sufficient reasons in its judgment.
In a pleading filed on 25 February 1994 the applicants essentially reiterated the complaints they had set out in their appeal on points of law and stated that the refusal to authorise the founding of their association was based on assessments and assumptions as to their personalities and ideological and historical convictions which in turn rested not on the association’s memorandum of association but on suspect anonymous publications.
13. In a judgment of 16 May 1994 the Court of Cassation upheld the Court of Appeal’s judgment. It considered that the grounds of appeal were vague and unfounded. It pointed out that under the special procedure for granting recognition to associations, the inquisitorial system allowed the court to take into account, of its own motion, matters which had not been mentioned by the parties and that the court was not bound by the parties’ evidence and assertions. As to the “matters that were of decisive importance for the outcome of the proceedings”, the parties had not specified the matters in question in their appeal. The Court of Appeal had accepted the truth of certain circumstances in reliance on the content of the association’s memorandum of association and on matters that were common knowledge and supported by documents such as the press articles; and there had not, moreover, been any distortion of the content of the memorandum of association. The Court of Cassation also held that sufficient reasons had been given in the Court of Appeal’s judgment. It further noted that the assertion that Articles 2, 4, 5 and 12 of the Constitution, together with the Rome Convention, had been infringed referred not to the Court of Appeal’s judgment but to the judgment of the Florina Court of First Instance; even supposing that the applicants had put forward a ground of appeal based on Article 559 § 1 of the Code of Civil Procedure, it would have had to be dismissed as vague since they had not stated in what way the Court of Appeal had made a mistake in interpreting or applying those provisions.
14. Article in the 5 February 1991 issue of the Ethnos newspaper:
“Skopje: Skopje has made use of three Greeks – one of them a public employee – who made allegations of repression against the Greek Government to a representative of the American embassy visiting villages in Florina.
The three testified against Greece at a meeting of the Conference on Security and Co-operation in Europe which was held in Denmark on 15 June 1990. According to the American Macedonian Association, the men in question are Christos Stergiou Sidiropoulos, Constantinos Gotsis, and Stavros Anastassiadis.
Sidiropoulos is a forestry official employed by the Greek State. These and other Greeks belonging to an association called ‘Home of Macedonian Civilisation’ are controlled by Vasil Tuvorkovsky, a member of the central committee of Yugoslavia’s Presidential Council and a frequent visitor to Greece, where he stays in a mobile home in Halkidiki.”
15. Article in the 17 March 1991 issue of the Ellinikos Voras newspaper:
“First headline: Skopje’s Trojan horse in Salonika’s Court of Appeal tomorrow – Expulsion of ringleader S. Todorovski – Decisive documents.
Second headline: Leader of secret organisation is a public servant – Spectre of ‘Aegean Macedonians’ – How the international plot against Greece was set up; who will be promoting it tomorrow – Tomorrow’s appeal hearing in Salonika carries out a directive issued in 1989. Radin, Popov, Skopje and ‘Consul’ Todorovski control the local leader – Application is a trap designed to vilify Greece in the International Court.
As dramatic developments in a rapidly disintegrating Yugoslavia and the broader Balkan region begin to resemble a thriller, with the emergence of a ‘new order’ in the Balkans whose targets include Greek Macedonia and Thrace, the leader of a secret organisation called ‘Macedonians of the Aegean’, Christos Sidiropoulos, also a full-time employee of the Greek State, will be trying in Salonika tomorrow to embroil Greece in a satanic plot organised abroad by Skopje and the independence movements it runs in Australia. This accounts for the announcement that the Yugoslav consul in Salonika, Sasko Todorovski, is to be expelled just 72 hours before tomorrow’s hearing. Todorovski’s cover was blown when Ellinikos Voras revealed on 17 February that he was the leader of a triangle opposed to Greek Macedonia and including the American vice-consul, Colonel Donald Miller, and the educational adviser of the American embassy in Athens, John Kiesling.
It is also known that Donald Miller left Salonika ‘overnight’ for the United States when Ellinikos Voras exposed his dark ‘triangular’ role in the State Department’s contemptible report. Todorovski is a tool of the Yugoslav secret service and used agents to lead an international destabilisation operation in Greek Macedonia.
One stage of this destabilisation operation unfolds tomorrow in Salonika. The city’s Court of Appeal will consider the application by seventeen inhabitants of the prefecture of Florina for approval of their memorandum of association for establishing an association called ‘Home of Macedonian Civilisation’. The memorandum of association is drafted with expert care so as to provide full international legal cover for a well-planned destabilisation of the country – the legal wrapping of a Trojan horse on Greece’s borders. The application in question was refused by the lower court at Florina, where an earlier, less veiled version drawn up by the same persons had also been refused. The new application in the Salonika Court of Appeal tomorrow will be heard as ‘a straightforward everyday case’.
However, evidence and information from Slavic sources reveals the following.
(a) The leaders of the seventeen, most of whom were ensnared by what seemed an innocent ‘cultural’ project, are Christos Sidiropoulos from Amindaio, a forester with the Ministry of Agriculture, and Stavros Anastassiadis, a wealthy businessman from Meliti in the prefecture of Florina, both of whom are signatories of the application. The two also appeared last June at a meeting of the Conference on Security and Co-operation in Europe (CSCE) held in Copenhagen on the subject of human rights, declaring that they were Greek citizens but Macedonian nationals, and denounced the Greek State for ‘oppressing’ the ‘Macedonians’ of ‘Aegean Macedonia’ and ‘depriving’ them of all human rights. In fact, according to the newspaper run by the émigré independence movement in Australia, Australian Macedonian (1/8/1990), the two men carried letters containing similar allegations from Petros Dimtsis of Kato Klines, a village in the prefecture of Florina, who lodged a complaint in Strasbourg in May 1989, and from Stefos Skenderis, a teacher in the Greek State education service who lives at Florina.
(b) As disclosed by the ‘Australian-Macedonian Committee for Human Rights’ on 1 August 1990, Christos Sidiropoulos is the invisible leader of a secret phantom organisation of ‘Aegean Macedonians’, the ‘Central organising committee for the Macedonian human rights of the Macedonians of Aegean Macedonia’. In 1984 this organisation distributed by post a manifesto containing the ‘demands of the Macedonians of Aegean Macedonia’ which caused the Greek people profound unease and distress at the activities of invisible agents belonging to an independence movement within Greek Macedonia. This secret phantom movement remains unknown; however, it claims to be based in Salonika and it is certain that it is directed from abroad and imports all its printed propaganda against Greek Macedonia from foreign countries.
(c) The application to be heard tomorrow in the Salonika Court of Appeal for registration of the ‘Home of Macedonian Civilisation’ will in fact set in motion a provocation of the Greek system of justice which was planned abroad as far back as 1989. The aim is to trap Greece into a series of legal refusals which will then be used against Greece by Skopje in the European Court of Human Rights and the Committee of Ministers at the Council of Europe in Strasbourg. The plot is satanic because if the Greek courts accept the application by the leader of the ‘Aegean Macedonians’, Greece will be legalising a Trojan horse sent by Skopje to trap unwitting bilingual Greek Macedonians and deliver them into the claws of foreigners and of propaganda inspired from abroad.
The Slavic plot which is to be submitted tomorrow in Salonika to unsuspecting appeal court judges is part of a directive released by independence activists in Australia two years ago, in 1989, following their first appearance on the international stage at the Council of Europe in Strasbourg. At the time ‘Macedonian’ professors Michael Radin and Chris Popov, who are Australian citizens, released a plan of action entitled ‘The road to Macedonian human rights’ on behalf of the Salonika ‘section’. The report was written in English and printed abroad and its title mentions that it is a publication of Christos Sidiropoulos’s secret phantom organisation in Salonika. It contains 55 pages; page 38 contains the following revelations:
‘The following scenario is a convincing way of lawfully challenging the denial of Macedonians’ rights by the Greek State. Macedonians from Aegean Macedonia could, for instance, set up an association for popular dances with the name “Macedonian Folklore Association”. The association will undoubtedly be forbidden by the laws mentioned above, which prohibit establishing groups on the ground of nationality. Provided that all appeals to the lower courts are turned down, the case will go through the Greek judicial system until it reaches the country’s highest court, the Court of Cassation. The refusal of an appeal at that level will mean that all domestic legal remedies have been exhausted. One of the conditions for submission of a case to the Convention for the Protection of Human Rights will thus have been fulfilled. Within six months of the Supreme Court’s decision an application can be submitted on the ground that the right to freedom of peaceful assembly and association has been violated, with the result that the Court of Human Rights, or the Committee of Ministers of the Council of Europe, will deliver a decision against Greece.’
This foreign directive will be carried out to the letter tomorrow when the Salonika Court of Appeal considers the application to establish the ‘Home of Macedonian Civilisation’.
Christos Sidiropoulos and Stavros Anastassiadis are acting under the control of independence activists Radin and Popov who drew up the above report or directive. With them as leaders, along with two others from Skopje and about ten other representatives of ‘Macedonian’ independence movements from the United States, Canada and Europe, Sidiropoulos and Anastassiadis appeared in Copenhagen at a meeting of the Conference on Security and Co-operation in Europe to accuse Greece at a press conference organised by Yugoslavia’s official diplomatic delegation to the CSCE. At the conference Sidiropoulos was seated beside the secretary of the Yugoslav embassy, who directed the discussion with the foreign journalists.
On 15 July 1990 Macedonia, a newspaper in the service of Slav independence activists fighting in the United States and Canada for the separation of Greek Macedonia and its incorporation into Skopje, published a revealing photograph in which Sidiropoulos and Anastassiadis appear beside their instructors Radin and Popov and their leaders from Skopje in the midst of the group of agents presented by the Yugoslavian diplomatic mission at the CSCE. In this newspaper, which is run by Slav independence activists, the photograph and report appear under the headline ‘Yugoslavia protecting minority rights’.”
16. Article 4 § 1 of the Constitution provides:
“All Greeks shall be equal before the law.”
17. Article 12 § 1 of the Constitution provides:
“All Greeks shall be entitled to form non-profit-making unions and associations, in accordance with the law, which may not, however, make the exercise of this right subject to prior authorisation.”
18. The Civil Code contains the following provisions concerning non-profit-making associations:
“A union of persons pursuing a non-profit-making aim shall acquire legal personality as soon as it has been entered in a special public register (of associations) held at the Court of First Instance for the place where it has its headquarters. At least twenty persons shall be necessary to form an association.”
“In order to have an association registered, its founders or its management committee must lodge an application with the Court of First Instance. The application must be accompanied by the document establishing the association, a list of the names of the members of the management committee and the memorandum of association dated and signed by the committee’s members.”
“To be valid, the memorandum of association must specify (a) the object, name and headquarters of the association; (b) the conditions of admission, withdrawal and expulsion of its members, together with their rights and obligations; …”
“The Court of First Instance shall allow the application if it is satisfied that all the legal requirements have been complied with…”
“The Court of First Instance shall order the dissolution of an association … (c) if the association pursues aims different from those laid down in its memorandum of association or if its object or its functioning prove to be contrary to law, morality or public order.”
19. The non-contentious procedure (ekoussia dikeodossia) followed by the courts when they examine, among other things, applications to register an association is governed by the following provisions:
“The court may of its own motion order any measure which might lead to the establishment of relevant facts, even if these are not mentioned in the parties’ submissions…”
“2. Where the court directs that evidence is to be taken, such evidence shall be brought by one of the parties.
3. The court may of its own motion order any measure that it considers necessary for establishing the facts, even if in so doing it departs from the provisions governing the taking of evidence.”
Furthermore, Article 336 § 1 provides:
“The court may, of its own motion and without directing that evidence is to be taken, have regard to matters which are so widely known that their truth cannot reasonably be put in doubt.”
Lastly, Article 345 allows a party who does not have to discharge the burden of proof to adduce refuting evidence.
VIOLATED_ARTICLES: 11
